DETAILED ACTION
In response to the applicant’s Request for Continued Examination filed on November 2, 2020 has been acknowledged. Claims 7, 14 and 20 have been canceled. Claims 1-6, 8-13 and 15-19, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.  (2014).
In the instant case, claims 1-6 are directed to a method or process, claims 8-13 are directed to a system or apparatus and claims 15-19 are directed toward a product or medium.   
	Additionally as noted by the Patent Trial and Appeal Board on August 31, 2020, “The first step recites "identifying a plurality of tasks of modifying source code for a project and corresponding current task status data for the plurality of tasks in [] project management data ... [for] a project management system, wherein the current task status data indicates a current state of modifying the source code for a corresponding task." This describes an activity that human source code developers can perform in their minds, e.g., an observation or evaluation. Thus, the first step recites an abstract idea in the category of mental processes. See 2019 Guidance, 84 Fed. Reg. at 52.
The first step also recites an abstract concept because it describes a way to manage human interactions (e.g., among source code developers) following rules or instructions. The 2019 Guidance explains this is of one of certain methods of organizing human activity that, in accord with judicial precedent, are deemed abstract.”
	“The second step recites "extracting, from a[] location of a source code revision control [SCRC] system [SCRCS] separate from the project management [PM] system [PMS], a commit log indicating changes made to the source code, the commit log stored 
	“Accordingly, claim 1 recites a judicial exception in the form of an abstract idea for, in the words of Appellant's Specification, "automatically modifying task status in a project management system via keywords in source code version control commit logs." Spec. ,i 1. Stated differently, claim 1 recites an abstract idea for using SCRC commit logs to synchronize task status data between PM and SCRC systems. See Apple, Inc. v. Ameranth Inc., 842 F.3d 1229, 1240 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction."). Thus, our analysis proceeds to prong two.”
"any additional elements recited in the claim beyond the judicial exception(s)" and evaluate those elements to determine whether they integrate the judicial exception into a practical application. 84 Fed. Reg. at 54-55 (emphasis added); see also MPEP § 2106.05(a)-(c), (e)-(h).”
	“Here, as identified above, beyond the limitations describing the abstract idea, claim 1 recites the following technological limitations, shown here in italics: "a project management data store coupled to a project management system," "a source code revision data store separate from the project management data store," extracting the commit log from "a directory location," "parsing, by a processing device," "continuously updating the current task status data," and "deleting the commit log." "Data stores," "processing devices," "continuously" performing tasks, "directory" locations, and "deleting" are basic features of fundamental computer system technology. The Specification confirms this by describing such technology features at a high, generic level. See, e.g., Spec.¶¶ 19-23, 29, 37, 52. These additional elements are generic and do not result in an improvement to a technology or technical field-instead, the claim recites basic technology to automate performance of an abstract idea. There is no improvement to "the functioning of the computer itself' or "any other technology or technical field." See MPEP § 2106.05(a) (quoting Alice, 573 U.S. at 225). Neither do these computer limitations qualify as applying the judicial exception with "a particular machine," because the "computer system" provides its conventional functions and requires no more than general purpose computer equipment. See MPEP § 2106.05(b ); see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014); In re TLI Commc'ns LLC Patent Litigation, 823 F.3d 607, 613 (Fed. Cir. 2016) (explaining that mere recitation of concrete or tangible components is not an inventive concept).”
	“In step two of the Alice/Mayo analysis, we consider whether there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea. Alice, 573 U.S. at 217-18 (citing Mayo, 566 U.S. at 72-73, 77-79). As the 2019 Guidance explains, many of the considerations to determine whether a claim amounts to "significantly more" under step two of the Alice framework are already considered as part of determining whether the judicial exception has been integrated into a practical application. 84 Fed. Reg. at 56. Thus, at this point of our analysis, we determine if claim 1 adds a specific limitation, or combination of limitations, that is not a well-understood, routine, conventional activity in the field; or whether it simply recites well understood, routine, conventional activities at a high level of generality.”
	The Examiner confers with the board in that, the claims are directed towards reporting changes in a document which is considered to be  an abstract idea inasmuch as determining changes and reporting those changes activities that are considered both fundamental economic or business practices, methods of organizing human activity, an idea of itself and a mathematical relationship or formula (by providing an algorithm (formula) in the form of a flowchart that dictates the step by step process steps to perform the claimed invention). In view of the updated guidance the claims continue to be directed toward a method of organizing human activity and an idea of itself, as noted by the board.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 1, 2, 5-6, 8-9, 11-13, 15-16 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoyama (US 7,406,432 B1) hereafter Motoyama, in view of Best et al. (US 8,312,430 B2) hereafter Best, further in view of Oddo (US 2003/0105681 A1) hereafter Oddo, further in view of McKnight et al. (US 7,143,345 B2) hereafter McKnight, further in view of Multer et al. (US 6,925,476 B1) hereafter Multer, further in view of Wakui et al. (US 2005/0096934 A1) hereafter Wakui.
As per claim 1, Motoyama discloses a method (Figure 15; Col. 13 lines 14-15; disclose “a method for generating/and or updating a schedule for a project”), comprising:
identifying a plurality of tasks of modifying source code for a project and corresponding current task status data for the plurality of tasks in a project management data store coupled to a project management system, wherein the current task status data indicates a current state of modifying the source code for a corresponding task (Col. 7, lines 15-51; disclose that the product data based or project management data store contains a plurality of tasks, which include modifying source code for a project. Col. 11, lines 12-32; discloses that the status of the file in the database is updated to indicate the status changes);
extracting, from a source code revision control system in the product management data store, a commit log indicating changes made to the source code from a source code, the commit log stored by the source code revision control system in a source code revision data store in the project management data store, and the commit 
locating a keyword in the commit log; identifying a keyword or a particular type within the commit log, by a processing device and in view of a correspondence between the keyword and an entry in the commit log, wherein the keyword reflects the new task status data that indicates a new state of modifying the source code for the particular of the plurality of tasks (As defined by the applicant's originally filed specification paragraph [0032] “Examples of keywords can include, and are not limited to, task identifiers, task statuses (task states), etc.". Figure 13 and Col. 12, lines 34-64 and Col. 11, lines 12-45; disclose that the computer, or processing device, locates the keyword in this case the new status in the log to identify when the new status data for the task is available. The new status indicates a new state for the file in this case from draft to 
changing the current task status data in the project management data store for the particular task of the plurality of tasks to reflect new state of modifying the source code for the particular task of the plurality of tasks to synchronize the current task status data in the project management data store with the new state modifying the source code as indicated in the commit log extracted from the source code revision control system (Figure 13 and Col. 12, lines 34-64 and Col. 11, lines 12-45; disclose that the computer locates the keyword in this case the new status in the log to identify when the new status data for the task is available. The new status indicates a new state for the file in this case from draft to official. In this case the computer has changed the current status from draft to official or complete, thereby updating all linked tasks. As stated above Col. 7, lines 15-51; disclose that the file is for source code).
continuously updating the current task status data in the project management data store in view of a subsequent review of the commit log (Col. 9, lines 27-55; disclose that the database is continuously check and rechecked to update the current task status data by looking for new logs and updating the status of the logs).
Motoyama further discloses transmitting a notification via a network to a client device, the notification reflecting the current task status data as changed in the project management data store (Col. 10, lines 1-32; disclose that the system contains web pages which are used to notify users of task statuses and updates. A website is 
While Motoyama shows that the file status is indicated and updated automatically it fails to explicitly state the source code revision control system is implementing source code revisions and that keyword is identified by determining that the keyword is located within a defined range of a task identifier and by parsing the commit log to locate the keyword. The reference fails to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed, wherein the particular type is specified by configuration data associated with the project management system and in response to updating current task status data for the plurality of tasks in the project management data store deleting the commit log.
Based on the applicant’s specification paragraph [0017] “When a user 101B,C is ready to implement a source code revision, the user 101B,C inputs a new revision into the source code revision control system 105, and the source code revision control system 105 performs a commit operation. A ‘commit’ and/or ‘committing changes’ is a process by which a user 101B, C triggers the source code revision control system 105 
Best, which like Motoyama talks about a networked project management software, teaches it is known for the source code revision control system or server to implement or commit the source code revisions (Col. 7, line 37 through Col. 8, line 31; teaches that it is known for a central server such as the one in Motoyama to implement or commit changes to the source code submitted by the users. The system then changes the status of the source code. This is done to ensure the level of quality of the software as it is submitted. Since Motoyama also talks about project management dealing with source code submissions it would have been obvious to have the users "check-in" or push software to the server and to have the server then 'commit' the source code as part of the latest changes. By changing the status and automatically checking the new submission the system can ensure a level of quality for the code while still tracking the progress of the tasks as shown in Best).
Therefore, from this teaching of Best, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by Motoyama, with the system implementing source code revisions as taught by Best, for the purposes of ensuring the level of quality of the code and still tracking task progress. Since Motoyama also talks about project management dealing with source code submissions it would have been obvious to have the users "check-in" or push software to the server and to have the server then 'commit' the source code as part of the latest changes. By changing the status and automatically 
The combination fails to explicitly state that that keyword is identified by determining that the keyword is located within a defined range of a task identifier and by parsing the commit log to locate the keyword. The references fails to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed, wherein the particular type is specified by configuration data associated with the project management system; and in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
Oddo, which like Motoyama talks about gathering information from a document, teaches it is known to identify keywords and their particular meaning by determining that the keyword is located within a defined range of an identifier in the commit log that corresponds to the keyword and by parsing the commit log to locate the keyword, wherein the particular type is specified by configuration data associated with the project management system (Page 5, paragraphs [0048] and [0050], page 7, paragraph [0059] and Table 8; teaches that when trying to identify keywords in a document and the status associated with those keywords it is known to first parse the document to identify the keywords, and to determine the status or related information for that heading or identifier based on the words within a defined range from the identifier. In this case the system recognizes a defined keyword which acts as an identifier or heading, the information between this heading and the next heading is considered the related information for the heading itself. The range in this case is defined since the system 
	The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. 
	The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state how the new task status data is identified 
	The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier.
	The Oddo reference shows that the use of parsing to identify keywords in a document and the corresponding information for those keywords was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the manner of identifying keywords and the status information disclosed by the Motoyama reference with the parsing of documents and determining that a keyword is located within a defined range of an identifier as taught by Oddo.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Oddo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama and Best, with determining that the keyword is located within a defined range of a task identifier as 
The references fail to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed to parse the data and in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
McKnight, which like Oddo talks about techniques of parsing data, teaches it is known determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed to parse the data (Col. 6, lines 54-60; teaches that in parsing it is known to first check if the data has already been parsed and to use that parsed data if available. If the data has not been previously parsed it is known to issue the command to parse the data. Since Oddo already establishes it is known to use parsing to identify data, it would have been obvious only parse the data if it has not been previously parsed this would ensure that steps are not repeated as shown in McKnight).
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new 
McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed parsing the data. 
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best and Oddo, with determining if the data has already been parsed as shown in McKnight since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of McKnight, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best and Oddo, with determining if the data has already been parsed as taught by McKnight, for the purposes of ensuring that the parsing is not repeated.  Since Oddo already establishes it is known to use parsing to identify data, it would have been obvious only parse the 
The references fail to explicitly show in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
Multer, which like Motoyama talks about document management, teaches it is known to response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log (Col. 3, lines 18-45; teaches that when the files are updated the change logs are deleted this is done to synchronize the change logs. Since Motoyama talks about managing tasks and documents it would have been obvious to delete or purge the entries which are already updated as this would help save space).
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed. McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed. The combination fails to explicitly state in 
Multer teaches it is known to delete records once they are updated.
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best, Oddo and McKnight, with deleting commit logs once the files have been updated as shown in Multer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Multer, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo and McKnight, with deleting commit logs once the files have been updated as shown in Multer, for the purposes of purging elements and synchronizing the files. Since Motoyama talks about managing tasks and documents it would have been obvious to delete or purge the entries which are already updated as this would help save space.
The combination fails to explicitly disclose that the revision control system is separate from the management system.
Wakui, which like Motoyama talks about control the revision of projects, teaches it is known to have a revision control system separate from a management system and updating the management system with data from the revision of projects (Page 2, paragraph [0031], page 3, paragraph [0047], page 4, paragraph [0052] and page 5, 
 The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed. McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed parsing the data. Multer teaches it is known to delete logs once the files have been udpated.
Wakui teaches it is known to separate the databases and update one with the data from the other.
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight and Multer, with implementing the data store in different databases as shown 
	Therefore, from this teaching of Wakui, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight and Multer, with separating the databases as taught by Wakui, for the purposes of implementing the databases in known configurations. Since Wakui establishes this is a known form of implementing a database system, it would have been obvious to implement them in a single data store as shown in Motoyama or in separate databases as explicitly shown in Wakui.
As per claim 2, the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein locating the keyword in the commit log comprises:
determining whether the commit log is a new commit log (Col. 12, lines 11-64 and Figure 13; disclose wherein the system locates the status information for a particular task so that the system can then identify the current status for the particular task and use this information for updating purposes based on the information in the inspection form, which provides current status information and changes in the order to reflect that status. Col. 9, lines 26-55; discloses that the system receives inspection results periodically, in this case the commit log or log of revisions is periodically checked to determine if new results are available. From this it is shown that the system 
searching the commit log for the keyword based on a determination that the commit log is a new commit log (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is identified by the system so that the linked tasks can all be updated so that the schedule can properly record the status of each task. As shown in Col. 12, lines 11-64 the logs are checked or searched for status information for related tasks so those tasks can also be identified and changed or updated).
	Oddo, further teaches it is known to identify keywords by parsing the commit log to locate the keyword (Page 5, paragraphs [0048] and [0050], page 7, paragraph [0059] and Table 8; teaches that when trying to identify keywords in a document and the status associated with those keywords it is known to first parse the document to identify the keywords, and to determine the status or related information for that heading or identifier based on the words within a defined range from the identifier. In this case the system recognizes a defined keyword which acts as an identifier or heading, the information between this heading and the next heading is considered the related information for the heading itself. The range in this case is defined since the system knows to only record and associate the values which are located between headings or identifiers as such this is the defined range. This also goes along with the applicant’s originally filed specification paragraph [0045], which states “In another example, the 
As per claim 5, the combination of Motoyama, Best, Oddo, McKnight, Chigusa and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein the keyword comprises at least one of the task identifier or a task state (In paragraph [0032] of the applicant’s originally filed specification the applicant has defined keywords to include "task identifiers, task statues (task states), etc.”, Motoyama Col. 12, lines 11-64; disclose that the system locates the status information for a particular task in this case the status is the task state such as complete or not complete, which as defined by the specification is a keyword. This status information is used so that the system can identify the current status for a particular task and update the corresponding tasks accordingly).
	As per claim 6, the combination of Motoyama, Best, Oddo, McKnight, Chigusa and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein the commit log is received periodically (Col. 9, lines 26-55; discloses that the system receives inspection results periodically, in this case the commit log or log of revisions is periodically checked to determine if new results are available. When they are the system is updated accordingly. In this case the inspection information which is the log is periodically received by the server to determine if new information is available such as status changes).
As per claim 8, Motoyama discloses a system comprising:
a project management data store to store project management data, wherein the project management data comprises a plurality of tasks of modifying source code of a project and corresponding current task status data for the plurality of tasks, wherein the current task status data indicates a current state of a modification of the source code for a corresponding task (Col. 4, line 57 through Col. 5, line 3; discloses that the system contains a project management data store or database which stores project management data. Col. 7, lines 15-51; disclose that the product data based or project management data store contains a plurality of tasks, which include modifying source code for a project. Col. 11, lines 12-32; discloses that the status of the file in the database is updated to indicate the status changes, as stated above this is directed toward source code files as well as such it would indicate the current state of the source code as to what revision it is and when it was modified); and
a processing device, operatively coupled to the project management data store, (Col. 4, line 40 through Col. 5, line 3; disclose that the invention is carried out on a 
extract, from a source code revision control system in the project management data store, a commit log that indicates changes made to the source code, the commit log comprising new task status data for a particular task of the plurality of tasks of the project, the commit log stored by the source code revision control system in a source code revision data store in the project management data store (Figure 5B; disclose a log or commit log which indicates the changes that have been made to the file. As shown above Col. 7, lines 15-51; disclose that the file is for source code which can also be seen in Figure 14. Figure 6, and Col. 10, lines 2-32; disclose that this information is received by the processing device or computer over a network through the use of web sites. Col. 12, lines 11-45, Figures 12-13; disclose that the system contains a commit log or forms which indicate the status of each of the tasks, in this case each time a file or task is complete the system is sent a log to update the overall schedule. Thus, because it does each task it does each particular task. These logs are taken or extracted from the project management database, which is in a location on the system which is known as a directory. Since they have to be taken from files in the database they are extracted. As shown in Figure 5B this shows the revisions of each file what has been changed and when), 
identify a keyword of a particular typewithin the commit log; identify, in the commit log, wherein the keyword comprises the new task status data that indicates a new state of modifying the source code for the one of the plurality of tasks (As defined 
change the current task status data in the project management data store for the particular task of the plurality of tasks that corresponds to the task identifier in the commit log to reflect the new state of modifying the source code for the particular task of the plurality of tasks to synchronize the current task status data in the project management data store with the new state of modifying the source code as indicated in the commit log extracted from the source code revision control system (Figure 13 and Col. 12, lines 34-64 and Col. 11, lines 12-45; disclose that the computer locates the keyword in this case the new status in the log to identify when the new status data for the task is available. The new status indicates a new state for the file in this case from draft to official. In this case the computer has changed the current status from draft to official or complete, thereby updating all linked tasks. As stated above Col. 7, lines 15-51; disclose that the file is for source code).

Motoyama further discloses transmitting a notification via a network to a client device, the notification reflecting the current task status data as changed in the project management data store (Col. 10, lines 1-32; disclose that the system contains web pages which are used to notify users of task statuses and updates. A website is transmitted through a network from a server and notifies the client device accessing the website of the changes. As shown in Figure 5B the website contains revision history for files, which also includes revision numbers. Figure 7A discloses that the website also contains a listing of the documents the revision number the date and the status information. Col. 12, lines 11-33; disclose that each of the forms and documents is also updated to reflect the current status of each task. As such one or more users are notified through the system web pages and forms of the current task status and changes to that status as they are reflected in the system).
While Motoyama shows that the file status is indicated and updated automatically it fails to explicitly state the source code revision control system is implementing source code revisions and that keyword is identified by determining that the keyword is located within a defined range of a task identifier and by parsing the commit log to locate the keyword. The reference fails to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed, wherein the particular type is specified by configuration data 
Based on the applicant’s specification paragraph [0017] “When a user 101B,C is ready to implement a source code revision, the user 101B,C inputs a new revision into the source code revision control system 105, and the source code revision control system 105 performs a commit operation. A ‘commit’ and/or ‘committing changes’ is a process by which a user 101B, C triggers the source code revision control system 105 to record the changes made to the software source code 103A.” the Examiner is taking the source code revision control system implementing the source code revisions by committing changes to the server.
Best, which like Motoyama talks about a networked project management software, teaches it is known for the source code revision control system or server to implement or commit the source code revisions (Col. 7, line 37 through Col. 8, line 31; teaches that it is known for a central server such as the one in Motoyama to implement or commit changes to the source code submitted by the users. The system then changes the status of the source code. This is done to ensure the level of quality of the software as it is submitted. Since Motoyama also talks about project management dealing with source code submissions it would have been obvious to have the users "check-in" or push software to the server and to have the server then 'commit' the source code as part of the latest changes. By changing the status and automatically checking the new submission the system can ensure a level of quality for the code while still tracking the progress of the tasks as shown in Best).

The combination fails to explicitly state that that keyword is identified by determining that the keyword is located within a defined range of a task identifier and by parsing the commit log to locate the keyword. The references fails to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed, wherein the particular type is specified by configuration data associated with the project management system; and in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
Oddo, which like Motoyama talks about gathering information from a document, teaches it is known to identify keywords and their particular meaning by determining that the keyword is located within a defined range of an identifier in the commit log that corresponds to the keyword and by parsing the commit log to locate the keyword, wherein the particular type is specified by configuration data associated with the project 
	The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. 
	The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state how the new task status data is identified by the system. The Motoyama reference does identify the tasks and the current status of those tasks including changes in that status, however does not explicitly state it does so by determining that the keyword which is found is located within a defined range of a task identifier.
	The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier.
	The Oddo reference shows that the use of parsing to identify keywords in a document and the corresponding information for those keywords was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the manner of identifying keywords and the status information disclosed by the Motoyama reference with the parsing of documents and 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Oddo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama and Best, with determining that the keyword is located within a defined range of a task identifier as taught by Oddo, for the purposes of using this known technique to determine which data contained in the document belongs to the specific identifier as shown in Oddo. Since Motoyama discloses searching a document to identify keywords and their associated context, it would have been obvious to use the known method discussed in Oddo to perform this task. This allows the system to accurately identify information in a document, and the corresponding information related to that identified information.
The references fail to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed to parse the data and in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
McKnight, which like Oddo talks about techniques of parsing data, teaches it is known determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed to parse the data (Col. 6, lines 54-60; teaches that in parsing it is known to first check if the data has 
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed.
McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed parsing the data. 
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best and Oddo, with determining if the data has already been parsed as shown in McKnight since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 
Therefore, from this teaching of McKnight, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best and Oddo, with determining if the data has already been parsed as taught by McKnight, for the purposes of ensuring that the parsing is not repeated.  Since Oddo already establishes it is known to use parsing to identify data, it would have been obvious only parse the data if it has not been previously parsed this would ensure that steps are not repeated as shown in McKnight.
The references fail to explicitly show in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
Multer, which like Motoyama talks about document management, teaches it is known to response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log (Col. 3, lines 18-45; teaches that when the files are updated the change logs are deleted this is done to synchronize the change logs. Since Motoyama talks about managing tasks and documents it would have been obvious to delete or purge the entries which are already updated as this would help save space).
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new 
Multer teaches it is known to delete records once they are updated.
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best, Oddo and McKnight, with deleting commit logs once the files have been updated as shown in Multer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Multer, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo and McKnight, with deleting commit logs once the files have been updated as shown in Multer, for the purposes of purging elements and synchronizing the files. Since 
The combination fails to explicitly disclose that the revision control system is separate from the management system.
Wakui, which like Motoyama talks about control the revision of projects, teaches it is known to have a revision control system separate from a management system and updating the management system with data from the revision of projects (Page 2, paragraph [0031], page 3, paragraph [0047], page 4, paragraph [0052] and page 5, paragraph [0062]; teaches that it is known to have these databases separate as opposed to a single unit. As shown in the applicant’s originally filed specification paragraph [0023] this is just one way to implement a data store either separately or combined. As such it would have been obvious to implement them in a single data store as shown in Motoyama or in separate databases as explicitly shown in Wakui).
 The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed. McKnight teaches that in the field of parsing it is known to determine whether the 
Wakui teaches it is known to separate the databases and update one with the data from the other.
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight and Multer, with implementing the data store in different databases as shown in Wakui since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Wakui, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight and Multer, with separating the databases as taught by Wakui, for the purposes of implementing the databases in known configurations. Since Wakui establishes this is a known form of implementing a database system, it would have been obvious to implement them in a single data store as shown in Motoyama or in separate databases as explicitly shown in Wakui.
As per claim 9, the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein locate the keyword in the commit log, the processing device is to:

search the commit log for the keyword based in view of determination that the commit log is a new commit log (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is identified by the system so that the linked tasks can all be updated so that the schedule can properly record the status of each task. As shown in Col. 12, lines 11-64 the logs are checked or searched for status information for related tasks so those tasks can also be identified and changed or updated).
	Oddo, further teaches it is known to identify keywords by parsing the commit log to locate the keyword (Page 5, paragraphs [0048] and [0050], page 7, paragraph [0059] and Table 8; teaches that when trying to identify keywords in a document and the status associated with those keywords it is known to first parse the document to identify the 
As per claim 11, the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein to change the current task status data in the project management data store is to:

update the current task status data in view of the new task status data in the commit log (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is identified by the system so that the linked tasks can all be updated so that the schedule can properly record the status of each task. As shown in Col. 12, lines 11-64 the logs are checked or searched for status information for related tasks so those tasks can also be identified and changed or updated).
As per claim 12, the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein the keyword comprises at least one of the task identifier or a task state (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is 
	As per claim 13, the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein the commit log is received periodically (Col. 9, lines 26-55; discloses that the system receives inspection results periodically, in this case the commit log or log of revisions is periodically checked to determine if new results are available. When they are the system is updated accordingly. In this case the inspection information which is the log is periodically received by the server to determine if new information is available such as status changes).
As per claim 15, Motoyama discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: (Col. 5, line 56 through Col. 6, line 41; disclose that the invention is carried out by instructions which are stored on a non-transitory computer-readable storage medium that is executed by a processing device) 
identify a plurality of tasks of modifying source code for a project and corresponding current task status data for the plurality of tasks in a project management data store coupled to a project management system, wherein the current task status data indicates a current state of modifying the source code for a corresponding task (Col. 7, lines 15-51; disclose that the product data based or project management data store contains a plurality of tasks, which include modifying source code for a project. 
extract, from a source code revision control system in the project management data store, a commit log indicating changes made to the source code, the commit log comprising new task status data for one of the plurality of tasks of the project, the commit log stored by the source code revision control system in a source code revision data store in the project management data store and the commit log comprising new task status data for a particular task of the plurality of tasks of the project (Figure 5B; disclose a log or commit log which indicates the changes that have been made to the file. As shown above Col. 7, lines 15-51; disclose that the file is for source code which can also be seen in Figure 14. Figure 6, and Col. 10, lines 2-32; disclose that this information is received by the processing device or computer over a network through the use of web sites. Col. 12, lines 11-45, Figures 12-13; disclose that the system contains a commit log or forms which indicate the status of each of the tasks, in this case each time a file or task is complete the system is sent a log to update the overall schedule. Thus, because it does each task it does each particular task. These logs are taken or extracted from the project management database, which is in a location on the system which is known as a directory. Since they have to be taken from files in the database they are extracted. As shown in Figure 5B this shows the revisions of each file what has been changed and when);
identify a keyword of a particular type within the commit log; identify, by the processing device and in view of a correspondence between the keyword and an entry in the commit log, wherein the keyword comprises the new task status data that 
change the current task status data in the project management data store for the particular task of the plurality of tasks to reflect the new state of modifying the source code for the particular task of the plurality of tasks to synchronize the current task status data in the project management data store with the new state of modifying the source code as indicated in the commit log extracted from the source code revision control system (Figure 13 and Col. 12, lines 34-64 and Col. 11, lines 12-45; disclose that the computer locates the keyword in this case the new status in the log to identify when the new status data for the task is available. The new status indicates a new state for the file in this case from draft to official. In this case the computer has changed the current status from draft to official or complete, thereby updating all linked tasks. As stated above Col. 7, lines 15-51; disclose that the file is for source code).

Motoyama further discloses transmitting a notification via a network to a client device, the notification reflecting the current task status data as changed in the project management data store (Col. 10, lines 1-32; disclose that the system contains web pages which are used to notify users of task statuses and updates. A website is transmitted through a network from a server and notifies the client device accessing the website of the changes. As shown in Figure 5B the website contains revision history for files, which also includes revision numbers. Figure 7A discloses that the website also contains a listing of the documents the revision number the date and the status information. Col. 12, lines 11-33; disclose that each of the forms and documents is also updated to reflect the current status of each task. As such one or more users are notified through the system web pages and forms of the current task status and changes to that status as they are reflected in the system).
While Motoyama shows that the file status is indicated and updated automatically it fails to explicitly state the source code revision control system is implementing source code revisions and that keyword is identified by determining that the keyword is located within a defined range of a task identifier and by parsing the commit log to locate the keyword. The reference fails to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed, wherein the particular type is specified by configuration data 
Based on the applicant’s specification paragraph [0017] “When a user 101B,C is ready to implement a source code revision, the user 101B,C inputs a new revision into the source code revision control system 105, and the source code revision control system 105 performs a commit operation. A ‘commit’ and/or ‘committing changes’ is a process by which a user 101B, C triggers the source code revision control system 105 to record the changes made to the software source code 103A.” the Examiner is taking the source code revision control system implementing the source code revisions by committing changes to the server.
Best, which like Motoyama talks about a networked project management software, teaches it is known for the source code revision control system or server to implement or commit the source code revisions (Col. 7, line 37 through Col. 8, line 31; teaches that it is known for a central server such as the one in Motoyama to implement or commit changes to the source code submitted by the users. The system then changes the status of the source code. This is done to ensure the level of quality of the software as it is submitted. Since Motoyama also talks about project management dealing with source code submissions it would have been obvious to have the users "check-in" or push software to the server and to have the server then 'commit' the source code as part of the latest changes. By changing the status and automatically checking the new submission the system can ensure a level of quality for the code while still tracking the progress of the tasks as shown in Best).

The combination fails to explicitly state that that keyword is identified by determining that the keyword is located within a defined range of a task identifier and by parsing the commit log to locate the keyword. The references fails to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed, wherein the particular type is specified by configuration data associated with the project management system; and in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
Oddo, which like Motoyama talks about gathering information from a document, teaches it is known to identify keywords and their particular meaning by determining that the keyword is located within a defined range of an identifier in the commit log that corresponds to the keyword and by parsing the commit log to locate the keyword, wherein the particular type is specified by configuration data associated with the project 
	The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. 
	The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state how the new task status data is identified by the system. The Motoyama reference does identify the tasks and the current status of those tasks including changes in that status, however does not explicitly state it does so by determining that the keyword which is found is located within a defined range of a task identifier.
	The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier.
	The Oddo reference shows that the use of parsing to identify keywords in a document and the corresponding information for those keywords was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the manner of identifying keywords and the status information disclosed by the Motoyama reference with the parsing of documents and 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Oddo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama and Best, with determining that the keyword is located within a defined range of a task identifier as taught by Oddo, for the purposes of using this known technique to determine which data contained in the document belongs to the specific identifier as shown in Oddo. Since Motoyama discloses searching a document to identify keywords and their associated context, it would have been obvious to use the known method discussed in Oddo to perform this task. This allows the system to accurately identify information in a document, and the corresponding information related to that identified information.
The references fail to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed to parse the data and in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
McKnight, which like Oddo talks about techniques of parsing data, teaches it is known determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed to parse the data (Col. 6, lines 54-60; teaches that in parsing it is known to first check if the data has 
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed.
McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed parsing the data. 
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best and Oddo, with determining if the data has already been parsed as shown in McKnight since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 
Therefore, from this teaching of McKnight, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best and Oddo, with determining if the data has already been parsed as taught by McKnight, for the purposes of ensuring that the parsing is not repeated.  Since Oddo already establishes it is known to use parsing to identify data, it would have been obvious only parse the data if it has not been previously parsed this would ensure that steps are not repeated as shown in McKnight.
The references fail to explicitly show in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
Multer, which like Motoyama talks about document management, teaches it is known to response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log (Col. 3, lines 18-45; teaches that when the files are updated the change logs are deleted this is done to synchronize the change logs. Since Motoyama talks about managing tasks and documents it would have been obvious to delete or purge the entries which are already updated as this would help save space).
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new 
Multer teaches it is known to delete records once they are updated.
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best, Oddo and McKnight, with deleting commit logs once the files have been updated as shown in Multer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Multer, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo and McKnight, with deleting commit logs once the files have been updated as shown in Multer, for the purposes of purging elements and synchronizing the files. Since 
The combination fails to explicitly disclose that the revision control system is separate from the management system.
Wakui, which like Motoyama talks about control the revision of projects, teaches it is known to have a revision control system separate from a management system and updating the management system with data from the revision of projects (Page 2, paragraph [0031], page 3, paragraph [0047], page 4, paragraph [0052] and page 5, paragraph [0062]; teaches that it is known to have these databases separate as opposed to a single unit. As shown in the applicant’s originally filed specification paragraph [0023] this is just one way to implement a data store either separately or combined. As such it would have been obvious to implement them in a single data store as shown in Motoyama or in separate databases as explicitly shown in Wakui).
 The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed. McKnight teaches that in the field of parsing it is known to determine whether the 
Wakui teaches it is known to separate the databases and update one with the data from the other.
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight and Multer, with implementing the data store in different databases as shown in Wakui since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Wakui, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight and Multer, with separating the databases as taught by Wakui, for the purposes of implementing the databases in known configurations. Since Wakui establishes this is a known form of implementing a database system, it would have been obvious to implement them in a single data store as shown in Motoyama or in separate databases as explicitly shown in Wakui.
As per claim 16 the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein locate the keyword in the commit log, the processing device is to:

search the commit log for the keyword in view of a determination that the commit log is a new commit log (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is identified by the system so that the linked tasks can all be updated so that the schedule can properly record the status of each task. As shown in Col. 12, lines 11-64 the logs are checked or searched for status information for related tasks so those tasks can also be identified and changed or updated).
	Oddo, further teaches it is known to identify keywords by parsing the commit log to locate the keyword (Page 5, paragraphs [0048] and [0050], page 7, paragraph [0059] and Table 8; teaches that when trying to identify keywords in a document and the status associated with those keywords it is known to first parse the document to identify the keywords, and to determine the status or related information for that heading or 
As per claim 18, the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein to change the current task status data in the project management data store, the processing device is to:

update the current task status data in view of the new task status data in the commit log (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is identified by the system so that the linked tasks can all be updated so that the schedule can properly record the status of each task. As shown in Col. 12, lines 11-64 the logs are checked or searched for status information for related tasks so those tasks can also be identified and changed or updated).
	As per claim 19, the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein the keyword comprises at least one of the task identifier or a task state (In paragraph [0032] of the applicant’s originally filed specification the applicant has defined keywords to include "task identifiers, task statues (task states), etc.”, Motoyama Col. 12, lines 11-.

Claim(s) 3, 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoyama (US 7,406,432 B1) hereafter Motoyama, in view of Best et al. (US 8,312,430 B2) hereafter Best, further in view of Oddo (US 2003/0105681 A1) hereafter Oddo, further in view of McKnight et al. (US 7,143,345 B2) hereafter McKnight, further in view of Multer et al. (US 6,925,476 B1) hereafter Multer, further in view of Wakui et al. (US 2005/0096934 A1) hereafter Wakui, further in view of Guturu et al. (US 6,581,075 B1) hereafter Guturu.
As per claim 3, the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein determining the whether the commit log is a new commit log comprises searching the commit log for the keyword (Col. 9, lines 26-55; discloses that the system receives inspection results periodically, in this case the commit log or log of revisions is periodically checked to determine if new results are available. When they are the system is updated accordingly. In this case the inspection information which is the log is periodically received by the server to determine if new information is available such as status changes. Col. 12, lines 11-64 and Figure 13; disclose wherein the system locates the status information for a particular task so that the system can then identify the 
Motoyama however fails to explicit state that the determining whether the commit log is a new commit log comprises: comparing a time stamp of the commit log to a time stamp of a commit log that was last search; and searching the commit log for the keyword in view of a determination that the time of the time stamp of the commit log is after the time of the time stamp of the commit log that was last searched.
Guturu, which like Motoyama talks about storing files in a database and updating those files, teaches it is known when determining whether the file is a file comprises: comparing a time stamp of the file to a time stamp of a file that was last search; and 
	Therefore, from this teaching of Guturu, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui, with updating database files based on time stamps as taught by Guturu, for the purposes of ensuring that only the most recent information in stored and to prevent the database from being updated with outdated information. Since the purpose of Motoyama is to keep the files up to date and provide the user’s with the most recent information it would have been obvious to update the database in the manner shown in Guturu. As stated above this would allow the data to be updated with only the most recent information and prevent updating the files with outdated information.
As per claim 10, the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein determining the whether the commit log is a new commit log comprises searching the commit log for the keyword (Col. 9, lines 26-55; discloses that the system receives inspection results periodically, in this case the commit log or log of revisions is periodically checked to determine if new results are available. When they are the system is updated accordingly. In this case the inspection information which is the log is periodically received by the server to determine if new information is available such as status changes. Col. 12, lines 11-64 and Figure 13; disclose wherein the system locates the status information for a particular task so that the system can then identify the current status for the particular task and use this information for updating purposes based on the information in the inspection form, which provides current status information and changes in the order to reflect that status. From this it is shown that the system determines the newest logs as it shows the corresponding dates of the changes, as the system determines new status identifiers the system searches for linked tasks from the log and updates them accordingly. Col. 4, line 57 through Col. 5, line 3; discloses that the system contains a project management data store or database which stores project management data. Col. 7, lines 15-51; disclose that the product data based or project management data store contains a plurality of tasks, which include modifying source code for a project. Col. 11, lines 12-32; discloses that the status of the file in the database is updated to indicate the status changes, as stated above this is directed toward source code files as well as such it would indicate the current state of the source code as to what revision it is and when it was modified. From this it shows 
Motoyama however fails to explicit state that the determining whether the commit log is a new commit log, the processing device is to: compare a time stamp of the commit log to a time stamp of a commit log that was last search; and search the commit log for the keyword in view of a determination that the time of the time stamp of the commit log is after the time of the time stamp of the commit log that was last searched.
Guturu, which like Motoyama talks about storing files in a database and updating those files, teaches it is known when determining whether the file is a new file the processing device is to: compare a time stamp of the file to a time stamp of a file that was last search; and changing the file in view of a determination that the time of the time stamp of the file is after the time of the time stamp of the file that was last received (Col. 1, line 56 through Col. 2, line 3; teaches it is known to update a database file such as the one shown in Motoyama after determining that the existing file has an older time stamp from the newly available file. This is done to ensure that the system contains the most recent information, and doesn’t overwrite the existing files with past or outdated information. Since the purpose of Motoyama is to keep the files up to date and provide the user’s with the most recent information it would have been obvious to update the database in the manner shown in Guturu. As stated above this would allow the data to be updated with only the most recent information and prevent updating the files with outdated information).
	Therefore, from this teaching of Guturu, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method 
As per claim 17, the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein to determine the whether the commit log is a new commit log, the processing device is to: search the commit log for the keyword (Col. 9, lines 26-55; discloses that the system receives inspection results periodically, in this case the commit log or log of revisions is periodically checked to determine if new results are available. When they are the system is updated accordingly. In this case the inspection information which is the log is periodically received by the server to determine if new information is available such as status changes. Col. 12, lines 11-64 and Figure 13; disclose wherein the system locates the status information for a particular task so that the system can then identify the current status for the particular task and use this information for updating purposes based on the information in the inspection form, which provides current status information and changes in the order to reflect that status. From this it is shown that the system determines the newest logs as it shows the corresponding dates of the changes, 
Motoyama however fails to explicit state to determine whether the commit log is a new commit log, the processing device is to: compare a time stamp of the commit log to a time stamp of a commit log that was last search; and search the commit log for the keyword in view of a determination that the time of the time stamp of the commit log is after the time of the time stamp of the commit log that was last searched.
Guturu, which like Motoyama talks about storing files in a database and updating those files, teaches it is known when to determine whether the file is a new file, the processing device is to: compare a time stamp of the file to a time stamp of a file that was last search; and change the file in view of a determination that the time of the time stamp of the file is after the time of the time stamp of the file that was last received (Col. 1, line 56 through Col. 2, line 3; teaches it is known to update a database file such as the one shown in Motoyama after determining that the existing file has an older time 
	Therefore, from this teaching of Guturu, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui, with updating database files based on time stamps as taught by Guturu, for the purposes of ensuring that only the most recent information in stored and to prevent the database from being updated with outdated information. Since the purpose of Motoyama is to keep the files up to date and provide the user’s with the most recent information it would have been obvious to update the database in the manner shown in Guturu. As stated above this would allow the data to be updated with only the most recent information and prevent updating the files with outdated information.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoyama (US 7,406,432 B1) hereafter Motoyama, in view of Best et al. (US 8,312,430 B2) hereafter Best, further in view of Oddo (US 2003/0105681 A1) hereafter Oddo, further in view of McKnight et al. (US 7,143,345 B2) hereafter McKnight, further in view of Multer et al. (US 6,925,476 B1) hereafter Multer, further in view of Wakui et al. (US 2005/0096934 A1) hereafter Wakui, further in view of Mori et al. (US 6,708,183 B1) hereafter Mori.
As per claim 4, the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui teaches the above-enclosed invention, Motoyama further discloses wherein changing the current task status data in the project management data store comprises:
identifying, the first task identifier to a second task identifier in the project management data store, the current task status data for the particular task identified by the second task identifier in the project management data store (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is identified by the system so that the linked tasks can all be updated so that the schedule can properly record the status of each task. As shown in Col. 12, lines 11-64 the logs are checked or searched for status information for related tasks so those tasks can also be identified and changed or updated. Thus changing from a first task identifier to a second task identifier. Col. 13, lines 14-44; disclose that the system automatically updates the corresponding database the information is received over a network, updated and stored on the networked database. To do this the system would have to identify the project management data store or database data); and 
	updating the current task status data in view of the new task status data in the commit log (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is identified by the system so that the linked tasks can all be 
	The combination however fails to explicitly state using index mapping to show changes in the document.
	Mori, which like Motoyama talks about monitoring changes, teaches it is known to utilize index mapping to show and establish changes (Col. 14, lines 35-54; teach it is known to utilize index mapping to establish and track changes in a system. By utilizing this map data the system can track changes across servers and ensure proper synchronization. Since the combination already tracks changes in documents it would have been obvious to utilize known techniques such as index mapping as shown in Mori to ensure the system is tracking the changes correctly).
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed. McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit 
The combination fails to explicitly state or show that it utilizes index mapping to track changes. 
Mori shows that the use of index mapping to establish changes in a system and that this was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the updating changes in a document shown in the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui, with the tracking changes using index mapping as shown in Mori.
	Therefore, from this teaching of Mori, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui, with tracking changes using index mapping as taught by Mori, for the purposes of tracking changes across servers. Since the combination already tracks changes in documents it would have been obvious to utilize known techniques such as index mapping as shown in Mori to ensure the system is tracking the changes correctly.


Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 11-12, regarding the 101 rejections, specifically that “Here, at least the claim limitations of "transmitting a notification via a network to a client device, the notification reflecting the current task status data as changed in the project management data store" and "in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log" are clearly directed to practical applications of the claimed methods and/or systems, such practical applications including, e.g., notifying the users of the changes in task status data and managing the storage by deleting the processed commit logs.”
	“Therefore, even assuming arguendo that the instant claims recite a judicial exception, the alleged judicial exception is integrated by the instant claims into a practical application. Accordingly, all claims are directed to patentable subject matter, and Applicant requests that the rejections of the present claims under 35 U.S.C. §101 be withdrawn.”
	The Examiner respectfully disagrees.
	The applicant has argued that the actions of transmitting a notification and deleting a change log amount to a practical application however these are generic computer functions such as transmitting and deleting information as shown in MPEP 2106.05(g). This is consistent with both the updated guidance as well as the Board decision rendered on August 31, 2020. The board found that the limitations do not 
In response to the applicant’s arguments on pages 12-15, regarding the 103 rejections, specifically that, “The applicant respectfully submits that the cited references, taken individually or in combination, at least fail to teach or even suggest "identifying a keyword of a particular type within the commit log, wherein the particular type is specified by configuration data associated with the project management system," as recited by amended claim 1.”
	“With respect to the claim features related to identifying a keyword within the commit log, the Office action references several passages of Motoyama. Office action of September 26, 2017, at 6. However, Motoyama has no teachings that could be reasonably interpreted as the claimed particular type [ of the keyword] specified by configuration data associated with the project management system.”
	“The Office action further references Oddo as allegedly teaching "identify[ing] keywords and their particular meaning by determining that the keyword is located within a defined range of an identifier in the commit log that corresponds to the keyword and by parsing the commit log to locate the keyword." Office action of September 26, 2017, at 10. However, by failing to teach or even suggest "configuration data," Oddo at least fails to cure the above-noted deficiencies of Motoyama.”
	“The Office action does not rely upon Best, McKnight, Chigusa, or Wakui for the claim features related to identifying a keyword within the commit log. Furthermore, Best, McKnight, Chigusa, and Wakui, taken individually or in combination, at least fail to "identifying a keyword of a particular type within the commit log, wherein the particular type is specified by configuration data associated with the project management system."”
	“The applicant further respectfully submits that the cited references, taken individually or in combination, at least fail to teach or even suggest "in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log," as recited by amended claim 1.”
	“However, Chigusa has no teachings that could be reasonably interpreted as indicating that the deletion is performed in response to updating current task status data for the plurality of tasks in the project management data store.”
	“The Office action does not rely upon Motoyama, Best, Oddo, McKnight, or Wakui for the claim features related to identifying a keyword within the commit log. Furthermore, Motoyama, Best, Oddo, McKnight, or Wakui, taken individually or in combination, at least fail to cure the above-noted deficiencies of Chigusa. Therefore, the cited references, taken individually or in combination, at least fail to teach or even suggest the claimed "in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log."”
	“Therefore, the cited references, taken individually or in combination, fail to teach or even suggest the above-highlighted features of claim 1. Accordingly, claim 1, as well as its dependent claims 1-6, is believed to be patentable over the cited references. Claim 4 has been canceled herein, therefore, the rejection of claim 4 is moot.”
1. Therefore, claims 8 and 15, as well as their respective dependent claims 9-13 and 16-19, are believed to be patentable over the cited references at least for the foregoing reasons.”
	“Claims 3, 10, and 17 stand rejected under pre-AIA  35 U.S.C. §103(a) as being allegedly unpatentable over Motoyama, in view of Best, Oddo, McKnight, Chigusa, and Guturu. As noted herein above, independent claims 1, 8, and 15 is believed to be patentable over Motoyama in view of Best, Oddo, McKnight, Chigusa, and Wakui. Conway at least fails to cure the above-noted deficiencies of Motoyama, Best, Oddo, McKnight, Chigusa, and Wakui. Therefore, dependent claims 3, 10, and 17 are believed to be patentable over the cited references at least for their dependence on the respective allowable base claims, as well as for non-obviousness of various combinations of limitations recited by the dependent claims.”
	The Examiner respectfully disagrees.
	While the applicant has argued that the cited references do not disclose “identifying a keyword of a particular type within the commit log, wherein the particular type is specified by configuration data associated with the project management system”, Oddo Page 5, paragraphs [0048] and [0050], page 7, paragraph [0059] and Table 8; teaches that when trying to identify keywords in a document and the status associated with those keywords it is known to first parse the document to identify the keywords, and to determine the status or related information for that heading or identifier based on the words within a defined range from the identifier. In this case the system recognizes a defined keyword which acts as an identifier or heading, the information between this This is considered configuration data associated with the project management system as it defines what particular information is located where in the document. This also goes along with the applicant’s originally filed specification paragraph [0045], which states “In another example, the automated task updater subsystem is configured to search for keywords that are task identifiers. The automated task updater subsystem first finds the keyword ‘Task#15’ in the commit log. At block 315, the automated task updater subsystem continues to parse the data near the keyword ‘Task#15’ and determines that ‘Opened’ corresponds to the keyword ‘Task#15’.” As shown in Oddo the system parses the data to identify the keyword “Product Total” and then continues to parse the data near the keyword to determine the data that corresponds to that keyword. This continues until the defined range is met in this case until the system finds another identifier or keyword.
	While the applicant alleges that Oddo does not teach these features as shown above Oddo does contain data associated with the project management system that shows how it is configured and how the keywords are to be handled. As such the Examiner asserts that the references when combined do in fact read over the claims as amended. 
	As for the newly amended limitation stating that "in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log," the Examiner has provided the Multer reference to 
	As far as the applicant’s message that claim 4 has been canceled this is not in fact correct as claim 4 has not been canceled but has in fact been amended. The Examiner has applied the newly cited reference Mori to read over the amended claims. As such the Examiner asserts that when combined the references read of the claims as currently written.
	Lacking any additional arguments from the applicant the Examiner has not been persuaded and the claims remain rejected. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner's action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Motoyama, in view of Best, further in view of Oddo and, where appropriate, in further view of Guturu.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan E Weisenfeld can be reached on (571) 272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        1-16-2021